Citation Nr: 0804773	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-13 201	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes.

2.  Entitlement to service connection for footdrop, claimed 
as secondary to service-connected pes planus.

3.  Entitlement to service connection for a bilateral foot 
disorder, claimed as secondary to service-connected pes 
planus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

6.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to April 1970.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from October 2004 and 
March 2005 rating decisions by the Cleveland RO that, in 
part, denied service connection for PTSD, footdrop, a 
bilateral foot disorder, and hypertension, and granted 
service connection for bilateral pes planus (rated 30 
percent) and diabetes mellitus (rated 20 percent).  In August 
2005, a hearing was held before a Decision Review Officer at 
the RO, and, in December 2007, a Travel Board hearing was 
held before the undersigned.  Transcripts of these hearings 
are associated with the claims file.  

The matters of entitlement to service connection for PTSD and 
footdrop, and to increased ratings for bilateral pes planus 
and diabetes mellitus are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his service or his service-connected diabetes 
mellitus.
CONCLUSION OF LAW

Service connection for hypertension, including as secondary 
to diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

January, May, July, and November 2004 letters (prior to the 
decision on appeal) informed the veteran of information VA 
would obtain, the information required of him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information in support of the 
claim, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was also 
advised to submit relevant evidence in his possession.  In 
March 2006, he was provided notice regarding disability 
ratings and effective dates of awards.  See Dingess, supra.  
As this decision does not address any effective date or 
disability rating matters, the veteran is not prejudiced by 
any timing defect as to this notice.

Regarding VA's duty to assist as to the claim addressed on 
the merits, VA has obtained all pertinent/identified records 
that could be obtained, and all evidence constructively of 
record has been secured.  The veteran was afforded VA 
examinations.  VA's duty to assist is met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

II. Factual Background

The veteran's service medical records (SMRs) are silent for 
complaint, finding, or diagnosis of hypertension.  Blood 
pressure readings reported in service included 128/72, 
111/74, and 140/80.  On June 1970 Army National Guard 
enlistment examination his blood pressure was 126/84.

A November 1996 private medical record from a podiatrist does 
not report a diagnosis of hypertension, but notes a blood 
pressure reading of 160/95.  

A January 2004 VA Agent Orange Registry examination contained 
clinical diagnoses of hypertension and diabetes mellitus.  A 
VA treatment record that same month indicated that the 
veteran reported that he had hypertension for six or more 
years.  

At an August 2005 DRO hearing, the veteran testified that his 
hypertension was first diagnosed with in 1998 or 1999, and 
that he has had a diagnosis of diabetes mellitus for 15 
years.  
On January 2006 VA examination, the veteran reported that he 
had essential hypertension and that this was diagnosed 15 or 
16 years earlier.  He also reported that he developed 
borderline diabetes in 1996.  

On February 2007 VA examination, the veteran's claims file 
was reviewed.  He reported that he had a 15 year history of 
diabetes mellitus and that he did not start taking medication 
for this disability until 2003.  He also reported that he had 
a 20 year history of hypertension.  The physician opined that 
the veteran's hypertension was not likely secondary to his 
diabetes mellitus.  

At a December 2007 Travel Board hearing, the veteran 
testified regarding the onset of hypertension.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If hypertension is 
manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, it may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension was not manifested in service or in the first 
post service year, and was not manifested until many years 
after service.  Consequently, service connection for 
hypertension on the basis that it was became manifest in 
service, and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

The veteran contends primarily that his hypertension is 
secondary to his service connected diabetes mellitus.

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a 
current disability for which secondary service connection is 
sought; (2) a disability for which service connection has 
been established; and (3) competent evidence of a nexus 
between the two.

Since service connection has been established for diabetes 
and the veteran also has a diagnosis of hypertension, all 
that remains necessary to establish secondary service 
connection for the hypertension is competent (medical) 
evidence of a nexus between the hypertension and the 
veteran's diabetes mellitus.  The only competent evidence of 
record that addresses this matter directly (the report of the 
February 2007 V.A. examiner) is to the effect that the 
veteran's diabetes mellitus did not cause his hypertension.  
There is no opinion to the contrary.  Furthermore, there is 
no medical evidence that even suggests that the two 
disabilities may be related.  In December 2007, the veteran 
testified that no physician ever told him that his 
hypertension was due to his diabetes mellitus.  Thus, there 
is no medical evidence to support his contention.

The veteran's belief that his hypertension was related to his 
diabetes mellitus cannot be considered competent evidence, as 
he is a layperson, untrained in determining medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
In the absence of competent (medical) evidence of a nexus 
between the veteran's diabetes mellitus and his hypertension, 
the preponderance of the evidence is against the claim and it 
must be denied.


ORDER

Service connection for hypertension, including as secondary 
to service connected diabetes mellitus is denied.


REMAND

A review of the record revealed that the veteran was awarded 
Social Security Administration (SSA) disability benefits.  As 
medical records considered in an SSA determination may 
contain pertinent information, and are constructively of 
record, they must be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

At the December 2007 Travel Board hearing, the veteran stated 
that he has been receiving treatment for PTSD at the Taylor 
Road VA Clinic since January 2004.  Records of such treatment 
have not been associated with the claims file; may be 
pertinent to his appeal; and are constructively of record.  
Accordingly, they must be secured.

The veteran also identified a stressor event in service 
involving the death of Jimmy Kemp (a person in his unit in 
Vietnam).  He stated that Jimmy went swimming in the river 
and was not seen again until his body was pulled out of the 
river about six months later.  He stated that they were in 
the 37th Security Police Squadron and that this occurred some 
time around November 1967.  This would appear to be a 
verifiable event (if not based on information already of 
record, at least with minimal additional information from the 
veteran.  

The veteran's most recent VA examination for his pes planus 
was in January 2006.  As the examination did not adequately 
address the presence or absence of all criteria for the next 
higher (50 percent) rating, the Board does not have 
sufficient information to address the matter of the rating 
for pes planus, and an examination is necessary.

On the most recent VA examination the  impressions included 
"bilateral footdrop", and the examiner opined that this was 
a motor impairment that was likely due to the veteran's pes 
planus rather than to peripheral neuropathy, which is usually 
a sensory impairment.  Notably, footdrop by definition is "a 
dropping of the foot from a peroneal or tibial nerve lesion 
that causes paralysis of the anterior muscles of the leg".  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 883 (28th ed. 
1994).  Furthermore, examination findings included reports of 
ankle dorsiflexion and plantar flexion, findings which would 
appear to be inconsistent with the dictionary definition of 
dropfoot.  Consequently, the medical evidence of record 
raises questions that require further medical development.

In addition, the veteran seeks service connection for a 
bilateral foot disability as secondary to his pes planus.  X-
ray reports of record note degenerative changes in the feet, 
and a medical nexus opinion is necessary.  

Based on his December 2007 hearing testimony, the veteran's 
diabetes mellitus worsened since his last VA examination, and 
there appear to be additional records recent VA treatment 
records pertaining to diabetes which are not associated with 
his claims file.  Thus, additional development to include an 
examination is needed.

Finally, a recent Court decision held that with respect to an 
increased rating claim, VCAA notice must include with some 
specificity what evidence is needed to support the claim.  
See Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).  The RO will have opportunity to provide such 
notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  For the disabilities of pes planus 
and diabetes mellitus, the RO should 
provide the veteran the specific notice 
required in increased rating claims as 
outlined in Vazquez-Flores v. Peake, No. 
05-355 (U.S. Vet. App. Jan. 30, 2008).

2.  The RO should obtain from SSA copies 
of the medical records considered in 
their determination on the veteran's 
application for SSA disability benefits.

3.  The RO must secure for the record 
copies of the complete updated (i.e., 
those not already in the claims file) 
records of all VA treatment the veteran 
has received for PTSD, pes planus, and 
diabetes.

4.  With the veteran's cooperation (by 
providing any additional information 
required), the RO should seek 
verification of his alleged stressor 
event involving the death of Jimmy Kemp 
(and the veteran's involvement 
in/presence at such incident, if any).  
If the information of record is 
insufficient to allow for verification, 
the veteran should be advised of what 
specific information is lacking, and 
given the opportunity to offer this 
information.

5.  The RO must make a specific 
determination as to whether or not the 
veteran was exposed to a stressor event 
in service.

6.  If (and only if) the development 
sought above results in a finding by the 
RO that the veteran was subjected to a 
stressor event in service, the RO should 
arrange for the veteran to be examined by 
a psychiatrist to determine whether he 
has PTSD based on such stressor event.  
The RO must advise the examiner as to 
what stressor event is deemed verified, 
and provide the veteran's claims file to 
the examiner for review.  On review of 
the claims file and evaluation of the 
veteran, the examiner should provide an 
opinion as to whether or not the veteran 
has a medical diagnosis of PTSD in 
accordance with DSM-IV based on the 
verified stressor event in service.  The 
examiner must explain the rationale for 
all opinions given.

7.  The RO should also arrange for the 
veteran to be examined by a podiatrist or 
an orthopedist to determine the current 
severity of his bilateral pes planus, and 
whether he has a further bilateral foot 
disability entity secondary to the pes 
planus.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  The 
findings reported must be sufficiently 
detailed to consider all criteria for a 
50 percent rating under Code 5276 (the 
examiner must be provided a copy of 
38 C.F.R. § 4.71a, Code 5276).  The 
examiner must also offer an opinion as to 
whether the veteran has a separate 
disability of either foot (or both) that 
is due to or aggravated by his pes 
planus; the examiner must specifically 
opine whether the veteran has 
degenerative changes of the feet that are 
due to or aggravated by his pes planus.  
The examiner must  explain the rationale 
for all opinions given.

8.  The RO should also arrange for the 
veteran to be scheduled for an 
examination by an appropriate physician 
to determine the severity of his diabetes 
mellitus.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  All 
findings should be reported in detail and 
must be specifically sufficiently 
detailed to address all rating schedule 
criteria for higher ratings for diabetes 
(the examiner must be provided with a 
copy of the criteria in 38 C.F.R. 
§ 4.119, Code 7913).  Since the veteran 
has restriction of activity due to other 
disabilities, the examiner should opine 
whether, notwithstanding his other 
disabilities that restrict activity, the 
veteran's diabetes mellitus is of such a 
severity as to limit his activities.  The 
examiner should identify any 
complications of diabetes noted; if 
follow-up specialist examination is 
required to assess any complications, 
such should be arranged.  The examiner 
must explain the rationale for all 
opinions given.

9.  The RO should arrange for the veteran 
to be examined by a neurologist to 
determine if he has footdrop and, if so, 
its likely etiology.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should opine 
whether the veteran has footdrop that was 
caused or aggravated by his pes planus, 
and explain the rationale for the 
opinion, to include comment on the 
January 2006 VA examiner's opinion that 
the veteran has footdrop due to pes 
planus and a discussion of what 
constitutes footdrop.   

10.  The RO should then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


